Citation Nr: 1615220	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-44 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), rated as 50 percent disabling for the period of appeal prior to March 30, 2012, and as 70 percent disabling for the period of appeal from March 30, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which continued a 50 percent rating for PTSD.  

A November 2012 rating decision increased the rating for PTSD to 70 percent, effective March 30, 2012.  This decision constitutes a partial grant of the benefits sought on appeal.  The issues therefore remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified in January 2012 at a Board hearing before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was given an opportunity to express his desire for another hearing, and in October 2014, a Board hearing was held before the undersigned at the central office in Washington, D.C., and the transcript is of record.  

The Board remanded the case for further development in March 2012 and February 2015, including obtaining all relevant VA treatment records, obtaining records from the Social Security Administration (SSA), and scheduling the Veteran for a VA PTSD examination.  VA treatment records and SSA records have since been associated with the claims file, and the Veteran had VA examinations in April 2012 and April 2015.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  For the period of appeal prior to May 8, 2009, the Veteran's PTSD was productive of a disability picture that more nearly approximated that of occupational and a social impairment with reduced reliability and productivity.

2.  For the period of appeal between May 9, 2009 and March 30, 2012, the evidence is in relative equipoise on the issue of whether the Veteran's PTSD was productive of a disability picture that more nearly approximated that of occupational and a social impairment with deficiencies in most areas.

3.  For the period of appeal from March 30, 2012, the Veteran's PTSD is productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas.

4.  For the entire period of appeal, the Veteran's PTSD is not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to May 8, 2009, the criteria for the assignment of a disability evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015). 

2.  For the period of appeal between May 9, 2009 and March 30, 2012, the criteria for the assignment of a disability evaluation of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  For the period of appeal from March 30, 2012, the criteria for the assignment of a disability evaluation in excess of 70 percent PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in June 2008, prior to the adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled with respect to this claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied with respect to this claim.  All available VA medical records and SSA records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in June 2008, July 2009, December 2009, July 2010, April 2012, and April 2015 to obtain medical evidence regarding the severity of the claimed disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the functional, social, occupational effects of the disability.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for an increased rating for PTSD.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows:  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in October 2011.  Therefore, the pre-August 2014 version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 .

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Period of the Appeal Prior to May 8, 2009

For the appeal period prior to May 8, 2009, the service-connected PTSD did not more closely approximate the schedular criteria for a rating in excess of 50 percent under Diagnostic Code 9411.  

The Veteran was afforded a VA PTSD examination in June 2008.  He reported symptoms including sleepwalking, impaired sleep (sleeping 1-2 hours per night and having "real bad" nightmares about once per week), irritability and anger, distressing recollections, hypervigilance, and avoidance.  He also reported having gained more than 50 pounds in the last six months.  The Veteran indicated that he was married and had marital problems, and had two children.  He stated that he saw his brother daily, had contact with his parents about twice per week, and went fishing and hunting with his best friend regularly.  The Veteran asserted that he worked for his family's plumbing company until he had an argument with his father in December 2007 and quit.  The examiner noted that the Veteran was alert and oriented in all spheres, his thoughts were logical and coherent, there was no evidence of delusions or hallucinations, and the Veteran had not had any suicidal thoughts in two years.  The examiner opined that there was no medical evidence of a relationship between the sleepwalking and the PTSD, and that if there was a link it would be "rather atypical."  The examiner also indicated that the Veteran had some meaningful interpersonal relationships, including being with his wife for over 20 years (since they were 15 years old) and having a relationship with his best friend since childhood.  The examiner assigned a GAF score of 63.  Finally, the examiner opined that aside from the sleepwalking, the Veteran was functioning pretty well and the PTSD symptoms would likely decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

VA treatment records indicate that in April 2009, during an examination to establish care, the Veteran was assessed as having PTSD and depression.  He denied having suicidal ideation and requested a referral to a VA psychologist who he saw in 2002.  

The Board finds that for this period of appeal, the weight of the evidence does not more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, which would warrant a 70 percent rating under Diagnostic Code 9411.  The criteria for a 70 percent rating includes symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have suicidal ideation; obsessional rituals; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression that affected the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  Although the Veteran was not employed and he reported having marital problems,  he also had relationships with his two children, had contact with his parents about twice per week, saw his brother daily, and went fishing and hunting with his best friend regularly.  The examiner specifically noted that the Veteran had some meaningful interpersonal relationships, including being with his wife for over 20 years and having a relationship with his best friend since childhood.  In addition, for this period of the appeal, the Veteran's GAF score was 63, reflecting mild symptoms.  GAF scores ranging from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well.  See DSM-IV.

Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with reduced reliability and productivity to warrant a higher 70 percent evaluation during this period of appeal.

Period of the Appeal between May 8, 2009 and March 30, 2012

For the appeal period between May 8, 2009 and March 30, 2012, the PTSD more closely approximated the criteria for a 70 percent rating, and did not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent under Diagnostic Code 9411.  

In May 2009, the Veteran saw the VA psychologist, who did a psychological evaluation.  Test results indicated that the Veteran's profile had worsened since 2002, with symptoms suggestive of schizophrenia, including being extremely suspicious, blunted affect, memory and concentration impairment.  (The Veteran has not since been diagnosed with schizophrenia.)  The psychologist indicated that the Veteran's GAF score was 35 and that he could no longer handle the responsibilities of everyday life and might eventually require inpatient treatment.  The next month, in June 2009, the psychologist assigned a GAF score of 50.  In July 2009, the Veteran reported that he was doing better, getting along better with his wife, and was interviewing for jobs.  His GAF score remained 50.

The Veteran also underwent another VA PTSD examination in July 2009.  He reported that he could no longer engage in hunting and fishing because of arm problems, but that he had a good friend with whom he socializes twice per week.  He also reported that he had recently been diagnosed with sleep apnea, used marijuana daily, and had nightmares twice per week consisting of falling, fighting, and dying.  The Veteran asserted that since his last VA examination, he was more quickly irritated, became "stressed out" quickly, and was easily angered and "snappy."  The examiner indicated that the Veteran was reasonably groomed, alert and oriented in all spheres, and had some difficulty with memory.  The Veteran indicated that he had thoughts of suicide, most recently two months prior to the examination, and that he wanted to kill the two guys who beat him.  The examiner assigned a GAF score of 60, noting that the Veteran maintained a good relationship with his younger brother, had contact with his parents every two days, had a good friend he saw twice per week, had been with his wife for 18 years, and attended his son's karate competitions.  The examiner opined that the PTSD symptoms would cause occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning in terms of routine behavior, self-care, and normal conversation.

In December 2009, the Veteran had a third VA examination to assess the severity of his PTSD.  He reported that he was angrier, more agitated, thought about the attack all the time, secluded himself, and avoided doing things he used to enjoy, including hunting and fishing.  He also stated that he had returned to work two months prior, running his own contractor business, and that so far he had been able to manage his anger with the customers.  The Veteran stated that he did not mind the idea of dying and that it would "probably be a good thing for him if he were to be dead," but indicated that he did not have any intention of doing any harm to himself.  He also reported symptoms including frequent panic attacks and severe sleep impairment (which he believed was due to his sleep apnea).  Upon physical examination, the Veteran's hygiene was appropriate and he was dressed neatly, he was agitated, and during the examination became angry and left before the examination was over.  The examiner assigned a GAF score of 50, opining that the Veteran's symptoms were moderate to severe, and that there was some reduced reliability and productivity due to his rage, sleep disturbances, and anxiety.  The examiner concluded that it was likely that the Veteran would continue to have trouble maintaining employment in the future due to his temper outbursts.

The Veteran testified before a Decision Review Officer (DRO) in March 2010.  He testified that he had problems dealing with people, impaired memory, and that "a lot of things" had gone downhill for him in the last couple of years.  He stated that he slept in the basement, had not worked since 2007 (he indicated that the employment referenced in the last VA examination lasted only a few weeks), did not get along very well with his wife, and that his son dealt with a lot of his anger issues.

In July 2010, the Veteran had a fourth VA PTSD examination.  He reported that his relationship with his wife was the same as described in prior examinations, that he did a little hunting and fishing but not as much as he would like, and that he continued to have significant sleep problems.  He stated that he continued to smoke marijuana daily, had significant anxiety, and was easily agitated and angered.  The examiner opined that the Veteran's symptoms resulted in reduced reliability and productivity when working alone, and deficiency in work if it involves other people.  He assigned a GAF score of 50.

In January 2011, the Veteran began seeing a VA psychiatrist, Dr. B.G.  He reported having some passive suicidality but without intent or plan, stating that he would never do that to his kids.  Dr. B.G. assessed the Veteran's GAF score as 45, with the highest in the last year also being 45.  In March 2011, the Veteran had started taking Klonopin and Remeron, which he indicated gave him some initial relief, and he also began bi-weekly cognitive-behavioral supportive therapy with Dr. B.G.  Treatment records indicate that he had appointments with Dr. B.G. throughout 2011.  In August 2011, the Veteran noted that he was grieving the loss of a friend.  In September 2011, the Veteran stated that he wanted to separate from his wife.  In October 2011, he reported that he had passive thoughts of suicide but no intent or plan because of his children.  He also reported that a close friend commit suicide that month.

In January 2012, Dr. B.G. submitted a statement in which he opined that the Veteran was a significant suicide risk because "this has gone on so long" and he increasingly saw himself as worth more to his family dead than alive.  Dr. B.G. noted that the Veteran had increased recent suicidal thoughts, but no intent or plan.  He also noted the Veteran was casually dressed, well-kempt, sad, and intermittently tearful.  Dr. B.G. stated that it was his professional opinion beyond a reasonable doubt that the Veteran was incapable of working in any capacity due to flashbacks, nightmares, hypervigilance, emotional numbing, despair, increasing hopelessness, and loss of function of his left arm.  In addition, Dr. B.G. stated that the worsened PTSD, unemployability, chronic pain, and severe financial hardship were increasingly causing the Veteran to have more intensive thoughts of suicide.

The Veteran testified at a Board hearing in January 2012.  He testified that his symptoms had worsened since his last VA examination, including anxiety or panic attacks at least 6-7 times per day and experiencing triggering by seeing black people (because he was attacked by a black solider).  He also asserted that he got overwhelmed by simple things, slept only two hours per night, had nightmares, woke up covered in sweat, felt unsafe in his surroundings every day, had a very hard time trusting people, and had a very hard time remembering dates and places.  The Veteran stated that he had a hard time in his relationships with other people, and that he tried to stay away from people.  He testified that he tried to commit suicide during hunting season by shooting himself, but that the bullet was not in the chamber and that he then heard his daughter yell and that stopped him.  The Veteran stated that he rarely went to the dentist or the doctor, he had lost a lot of teeth, and sometimes went days without showering.

The Board finds that the weight of the evidence shows that for this period of appeal, the Veteran's PTSD manifested by symptoms ranging from moderate to some impairment in reality testing or communications, including being easily agitated and angered, impaired memory, impaired sleep, and suicidal ideation.  The range of GAF scores assigned for this period of the appeal were between 35 and 60, which is indicative of moderate symptoms, serious symptoms, and some impairment in reality testing or communications.  See DSM-IV.  Although the Veteran's GAF score was assessed as being 35 in May 2009, he was then assessed as having a GAF score of 50 only one month later.  In addition, four subsequently measured GAF scores in this period of appeal were no lower than 45.  Moreover, the evidence of record also shows that the July 2009 VA examiner assessed the Veteran as having symptoms that caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (warranting a 30 percent rating), and the December 2009 and July 2010 VA examiners found that the Veteran had occupational and social impairment with reduced reliability and productivity (warranting a 50 percent rating).  As such, affording the Veteran the benefit of the doubt, such impairment warrants a 70 percent disability rating.

Thus, the Board also finds that for this period of the appeal, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD symptoms did not more nearly approximate total occupational and social impairment to warrant a 100 percent rating under Diagnostic Code 9411.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  Although the Veteran had symptoms of suicidal ideation, and he testified that he had lost a lot of teeth and sometimes went days without showering, those symptoms they were not of such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  He was consistently noted by VA medical professionals to be reasonably dressed and well-kempt, and although the Veteran had thoughts of suicide he also consistently noted that his children kept him from making suicide plans or intent.  In addition, the Veteran's his speech and thought processes were consistently found to be normal, and he maintained relationships with his wife, children, and parents.  

Accordingly, for the period of appeal between May 8, 2009 and March 30, 2012, the Veteran's PTSD warrants a 70 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation.

Period of Appeal from March 30, 2012

For the appeal period from March 30, 2012, the PTSD does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent under Diagnostic Code 9411.

The Veteran had a VA PTSD examination in April 2012.  The examiner noted that the Veteran was prescribed clonazepam for anxiety and nerves, sertraline for depression, and mirtazapine for mood and sleep.  The Veteran reported that he had stopped using marijuana approximately one year prior.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner noted that the Veteran was capable of managing his financial affairs, had moderate to severe PTSD, and a GAF score of 50.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas.  

The Veteran continued to see Dr. B.G. at VA for psychotherapy and medicine management.  In June 2012, he was admitted for three days to a VA in-patient psychiatric facility for suicidal ideation.  Later that month, after discharge from the in-patient program, Dr. B.G. noted that the Veteran was stable, more hopeful, less depressed, and had no thoughts of suicide.  

In July 2012, Dr. B.G. submitted a letter in which he stated that the Veteran's symptoms of serious depression were increasingly concerning.  Dr. B.G. indicated that the Veteran was unable to work in any capacity, was increasingly suicidal, and increasingly felt his family would be better off without him.  He opined that the Veteran was permanently and totally disabled from severe PTSD.

VA treatment records show that in September 2012, the Veteran was well-kempt and had no suicidal or homicidal ideation.  His short-term memory and concentration were impaired, and his GAF score was assessed as being 47.  In November 2012, during a wellness check-in call, the Veteran indicated that he was doing okay and planning on hunting that weekend.

In January 2013, the Veteran was assessed as remaining more depressed, with more pain and physical debilitation, more hopelessness, more short-term memory impairment, and impaired concentration.  The Veteran was trying to work, even part-time, but was unable to be effective.  In February 2013, Dr. B.G. noted that the Veteran's chart should have been flagged because of heightened suicide risk, which involved at least monthly safety checks and as often as weekly safety checks.  In April 2013, Dr. B.G. stopped working for VA, and a May 2013 note indicates that the Veteran had stopped answering the phone or attending mental health appointments at VA because he was angry that Dr. B.G. left.  The Veteran was also removed from the high risk list for suicide.  The Veteran was next seen by VA mental health in November 2013, at which time the Veteran stated that he had stopped taking all medication and did not want to restart.  The Veteran denied having suicidal or homicidal thoughts.  Upon examination, he was disheveled, had a cooperative attitude, linear thought processes, was alert and oriented, and had clear and regular rate speech.  His mood was moderately depressed, his insight was good, and judgment was fair.

In October 2014, the Veteran testified at another Board hearing at the Washington, D.C. central office.  He testified that the man who assaulted him, which caused his PTSD, lives in Washington, D.C., which made it difficult for the Veteran to walk on the street.  He asserted that his symptoms included hypervigilance, impaired sleep, flashbacks, depression, and thoughts of suicide.  He also stated that he had daily delusions and hallucinations in which he saw the man who attacked him in service.  The Veteran noted that he lived in the woods, that he isolated himself, and had trouble being in public places.  He said that his wife and kids had to remind him to do things like get dressed, shower, and remember names of family members; and that the only activity he participated in was go fishing with his daughter but he did not really enjoy it anymore.  The Veteran stated that he was unable to work due to PTSD and physical health issues.

The Veteran was next seen by a VA mental health care professional in December 2014.  He reported that he was doing plumbing work, that he was married to a supportive and caring wife, and had a daughter and a dog.  The Veteran was noted to be well-kempt, alert and oriented to all spheres, cooperative, normal rate and volume of speech, normal motor activity, and denial of suicidal or homicidal ideation.  

In February 2015, the Veteran again denied suicidal or homicidal ideation.  He indicated that his daughter was a bright positive in his life, and that his relationship with his son was improving.  His mood was stable, his sleep remained poor, and he was well-kempt and cooperative.

The Veteran's most recent VA PTSD examination was in April 2015.  He reported that he was not social and did not like to be around people.  He stated that he did not like to do yardwork or be out in the woods anymore, and that he his best friend had some problems so he "lost him."  He did not sleep in the bed with his wife and did not have a good relationship with his son, but had a good relationship with his daughter.  The Veteran also indicated that he talked to his parents but tried to "stay clear of them" and that he used to be close with his brother but did not talk to him anymore.  He stated that he was still not taking any prescription medication for the PTSD, but that he smoked marijuana and that helped a lot with pain and other things.  The examining psychologist indicated that the Veteran was oriented to time, place, and person; did not display any overt signs or symptoms of ongoing psychotic processes; thought process appeared logical and sequential; speech was logical, coherent, and goal-directed; his mood was labile and he would tear up frequently; affect was flat; self-care and hygiene appeared good; and the Veteran denied current suicidal ideation.  Symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The examiner assigned a GAF score of 50, opined that the Veteran was capable of managing his financial affairs, and opined that the Veteran had occupational and social impairment with deficiencies in most areas.  

Thus, for the appeal period from March 30, 2012, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9411.  

In this case, for the relevant time period, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Rather, the Veteran was consistently noted to have interacted appropriately during psychiatry and psychology appointments, and although he testified to having daily hallucinations and delusions, there is no medical evidence that he ever experienced delusions, hallucinations, disorientation to time or place, or memory loss for his own name or occupation.  In addition, both VA examiners indicated that the Veteran was capable of managing his own financial affairs and opined that the Veteran had occupational and social impairment with deficiencies in most areas, warranting a 70 percent rating.

The Board has considered the Veteran's three day in-patient admission for suicidal ideation in June 2012, but notes that the Veteran has consistently denied having active thoughts of suicide in all subsequent VA treatment records and in the April 2015 VA examination.  The Board has also considered Dr. B.G.'s statement that the Veteran is permanently and totally disabled due to his PTSD symptoms, but the record also reflects some limited participation in social situations (including attending his son's karate competition and traveling to Washington, D.C.) and some participation in hobbies (hunting, fishing, yardwork, and caring for his dog).  Moreover, the range of GAF scores assigned were between 47 and 50, which is indicative of serious symptoms, but not indicative of impairment in reality testing or major impairment in several areas, and as discussed above, both the April 2012 and April 2015 VA examiners indicated that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas but did not cause total occupational and social impairment.  As such, the Board finds that the Veteran has not had any symptoms with such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).    

Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation during this period of appeal.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including irritability, anxiety, depression, impaired sleep, suicidal ideation, and impaired memory are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the period of appeal prior to May 8, 2009, a rating in excess of 50 percent for PTSD is denied.

For the period of appeal from May 8, 2009 to March 30, 2012, an increased rating of 70 percent, but no more, for PTSD is granted.

For the period of appeal from March 30, 2012, a rating in excess of 70 percent for PTSD is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


